 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1487 
In the House of Representatives, U. S.,

June 30, 2010
 
RESOLUTION 
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules, and for other purposes. 
 
 
That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of July 3, 2010, providing for consideration or disposition of any of the following: 
(1)A conference report to accompany the bill (H.R. 4173) to provide for financial regulatory reform, to protect consumers and investors, to enhance Federal understanding of insurance issues, to regulate the over-the-counter derivatives markets, and for other purposes.  
(2)A measure that includes a subject matter addressed by H.R. 4213 or any amendment pertaining thereto.  
2.It shall be in order at any time through the legislative day of July 3, 2010, for the Speaker to entertain motions that the House suspend the rules. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section.  
3.It shall be in order without intervention of any point of order to consider concurrent resolutions providing for adjournment during the month of July.  
 
Lorraine C. Miller,Clerk.
